                         IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                NORTHEASTERN DIVISION

DAVID WAYNE LYNN                              )
                                              )
v.                                            )       No. 2:19-0106
                                              )
ANDREW M. SAUL,                               )
Commissioner of Social Security               )



To:     The Honorable Waverly D. Crenshaw, Jr., Chief District Judge



                            REPORT AND RECOMMENDATION

        Plaintiff filed this action pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3) to obtain judicial

review of the final decision of the Social Security Administration (“Commissioner” or

“Defendant”) denying Plaintiff’s claim for Disability Insurance Benefits (“DIB”) and

Supplemental Security Income (“SSI”) as provided under Titles II and XVI, respectively, of the

Social Security Act. The case is currently pending on Plaintiff’s motion for judgment on the

administrative record (Docket Entry (“DE”) 17), to which Defendant has filed a response. (DE 18.)

This matter has been referred to the undersigned pursuant to 28 U.S.C. § 636(b) for initial

consideration and a Report and Recommendation. (DE 4.)

        Upon review of the administrative record as a whole and consideration of the parties’

filings, the undersigned Magistrate Judge respectfully recommends that Plaintiff’s motion (DE 17)

be DENIED.




     Case 2:19-cv-00106 Document 20 Filed 10/09/20 Page 1 of 15 PageID #: 1804
                                       I. INTRODUCTION

       Plaintiff filed an application for DIB on March 17, 2016 and an application for SSI on

October 13, 2016. (See Transcript of the Administrative Record (DE 13) at 15, 107.)1 He alleged

a disability onset date of August 21, 2015 and asserted that he was unable to work because of

problems with his knee, back, and neck, arthritis, and mental conditions. (AR 15, 107, 158.)

Plaintiff’s applications were denied initially and upon reconsideration. (AR 152-53.) Pursuant to

his request for a hearing before an administrative law judge (“ALJ”), Plaintiff appeared with

counsel and testified at an initial hearing before ALJ Todd Spangler on March 19, 2018, and later

appeared at a supplemental hearing on September 25, 2018. (AR 45, 59.) The ALJ denied the claim

on December 20, 2018. (AR 12-14.) The Appeals Council denied Plaintiff’s request for review of

the ALJ’s decision on October 31, 2019 (AR 1-3), thereby making the ALJ’s decision the final

decision of the Commissioner. This civil action was thereafter timely filed and the Court has

jurisdiction. 42 U.S.C. § 405(g).



                                     II. THE ALJ FINDINGS

       The ALJ’s unfavorable decision included the following enumerated findings based upon

the record:

              1. The claimant meets the insured status requirements of the Social Security
                 Act through December 31, 2018.

              2. The claimant has not engaged in substantial gainful activity since
                 August 21, 2015, the alleged onset date (20 CFR 404.1571 et seq., and
                 416.971 et seq.).



       1
        The Transcript of the Administrative Record will be referenced by the abbreviation “AR”
followed by the corresponding page number(s) as numbered in the large black Bates stamps on the
bottom right corner of each page.


                                                 2

  Case 2:19-cv-00106 Document 20 Filed 10/09/20 Page 2 of 15 PageID #: 1805
          3. The claimant has the following severe impairments: degenerative disc
             disease, osteoarthritis of the knee, bipolar disorder, anxiety disorder,
             attention deficit hyperactivity disorder, and a history of substance abuse
             (20 CFR 404.1520(c) and 416.920(c)).

          4. The claimant does not have an impairment or combination of impairments
             that meets or medically equals the severity of one of the listed impairments
             in 20 CFR part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525,
             404.1526, 416.920(d), 416.925 and 416.926).

          5. After careful consideration of the entire record, the undersigned finds that
             the claimant has the residual functional capacity to perform light work as
             defined in 20 CFR 404.1567(b) and 416.967(b) except the claimant may
             occasionally climb ramps or stairs, but never ladders, ropes or scaffolds. He
             may occasionally balance, stoop, kneel, crouch, and crawl. He may
             frequently reach overhead bilaterally. He must avoid concentrated exposure
             to extreme cold, vibration, and hazards. He may perform simple and
             detailed tasks and is limited to no more than occasional contact with
             coworker[s], supervisors, and the public. Any changes must be introduced
             gradually and infrequently.

          6. The claimant is unable to perform any past relevant work (20 CFR 404.1565
             and 416.965).

          7. The claimant was born on November 16, 1966 and was 48 years old, which
             is defined as an individual closely approaching advanced age, on the alleged
             disability onset date (20 CFR 404.1563 and 416.963).

          8. The claimant has at least a high school education and is able to communicate
             in English (20 CFR 404.1564 and 416.964).

          9. Transferability of job skills is not material to the determination of disability
             because using the Medical-Vocational Rules as a framework supports a
             finding that the claimant is “not disabled,” whether or not the claimant has
             transferable job skills (See SSR 82-41 and 20 CFR Part 404, Subpart P,
             Appendix 2).

          10. Considering the claimant’s age, education, work experience, and residual
              functional capacity, there are jobs that exist in significant numbers in the
              national economy that the claimant can perform (20 CFR 404.1569,
              404.1569a, 416.969, and 416.969a).

          11. The claimant has not been under a disability, as defined in the Social
              Security Act, from August 21, 2015, through the date of this decision
              (20 CFR 404.1520(f) and 416.920(f)).

(AR 17-26.)

                                                3

  Case 2:19-cv-00106 Document 20 Filed 10/09/20 Page 3 of 15 PageID #: 1806
                               III. REVIEW OF THE RECORD

       The parties and the ALJ have thoroughly summarized and discussed the medical and

testimonial evidence of the administrative record. Accordingly, the Court will discuss those

matters only to the extent necessary to analyze the parties’ arguments.



                     IV. DISCUSSION AND CONCLUSIONS OF LAW

       A. Standard of Review

       The determination of disability under the Act is an administrative decision. The only

questions before this Court upon judicial review are: (i) whether the decision of the Commissioner

is supported by substantial evidence, and (ii) whether the Commissioner made legal errors in the

process of reaching the decision. 42 U.S.C. § 405(g). Substantial evidence is defined as “more than

a mere scintilla” and “such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison

Co. v. NLRB, 305 U.S. 197, 229 (1938)). If substantial evidence supports the ALJ’s decision, that

decision must be affirmed “even if there is substantial evidence in the record that would have

supported an opposite conclusion.” Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir.

2009) (quoting Key v. Callahan, 109 F.3d 270, 273 (6th Cir. 1997)). In other words:

       The Commissioner’s findings are not subject to reversal merely because substantial
       evidence exists in the record to support a different conclusion. The substantial
       evidence standard presupposes that there is a “zone of choice” within which the
       Commissioner may proceed without interference from the courts. If the
       Commissioner’s decision is supported by substantial evidence, a reviewing court
       must affirm.

Felisky v. Bowen, 35 F.3d 1027, 1035 (6th Cir. 1994).

       The Commissioner utilizes a five-step sequential evaluation process to determine whether

a claimant is disabled. 20 C.F.R. §§ 404.1520(a), 416.920(a). If the issue of disability can be


                                                4

  Case 2:19-cv-00106 Document 20 Filed 10/09/20 Page 4 of 15 PageID #: 1807
resolved at any point during the evaluation, the ALJ does not proceed to the next step and the claim

is not reviewed further. Id. First, if the claimant is engaged in substantial gainful activity, he is not

disabled. Id. Second, the claimant is not disabled if he does not have a severe medically

determinable impairment that meets the 12-month durational requirements. Id. Third, the claimant

is presumed disabled if he suffers from a listed impairment, or its equivalent, for the proper

duration. Id. Fourth, the claimant is not disabled if, based on his residual functional capacity

(“RFC”), he can perform past relevant work. Id. Fifth, if the claimant can adjust to other work

based on his RFC, age, education, and work experience, he is not disabled. Id. The claimant bears

the burden of proof through the first four steps, while the burden shifts to the Commissioner at

step five. Johnson v. Comm’r of Soc. Sec., 652 F.3d 646, 651 (6th Cir. 2011) (citing Wilson v.

Comm’r of Soc. Sec., 378 F.3d 541, 548 (6th Cir. 2004)).

        The Court’s review of the Commissioner’s decision is limited to the record made during

the administrative hearing process. Willbanks v. Sec’y of Health & Human Servs., 847 F.2d 301,

303 (6th Cir. 1988). A reviewing court is not permitted to try the case de novo, resolve conflicts in

evidence, or decide questions of credibility. Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984)

(Myers v. Richardson, 471 F.2d 1265, 1268 (6th Cir. 1972)). The Court is required to accept the

ALJ’s explicit findings and ultimate determination unless the record as a whole is without

substantial evidence to support the ALJ’s determination. Houston v. Sec’y of Health & Human

Servs., 736 F.2d 365, 366 (6th Cir. 1984) (citing 42 U.S.C. § 405(g)).

        B. The ALJ’s Five -Step Evaluation of Plaintiff

        In the instant case, the ALJ resolved the Plaintiff’s claim at step five of the five-step

process. The ALJ found that Plaintiff met the first two steps, but found at step three that Plaintiff

was not presumptively disabled because he did not have an impairment or combination of

impairments that met or medically equaled the severity of one of the listed impairments in

20 C.F.R. Part 404, Subpart P, Appendix 1. At step four, the ALJ found that Plaintiff was unable

                                                   5

   Case 2:19-cv-00106 Document 20 Filed 10/09/20 Page 5 of 15 PageID #: 1808
to perform any past relevant work. At step five, the ALJ determined that Plaintiff’s RFC allowed

him to perform light work with express limitations to account for his severe impairments, and that

considering his age, education, work experience, and RFC, there were jobs that existed in

significant numbers in the national economy that Plaintiff could perform (AR 17-26.)

       C. Plaintiff’s Assertion of Error

       Plaintiff presents two assertions of error: (1) that the ALJ failed to ask a vocational expert

during the administrative hearing whether her opinion was consistent with the Dictionary of

Occupational Titles (“DOT”); and (2) that the ALJ improperly credited the opinions of non-

examining state agency physicians while discounting the opinions offered by examining

physicians. (DE 18 at 13, 15.) Plaintiff therefore requests that this case be reversed and/or

remanded pursuant to sentence four of 42 U.S.C. § 405(g) for additional consideration. (Id. at 16.)

       Sentence four of 42 U.S.C. § 405(g) states the following:

       The court shall have power to enter, upon the pleadings and transcript of the record,
       a judgment affirming, modifying, or reversing the decision of the Commissioner of
       Social Security, with or without remanding the cause for a rehearing.

If the case contains an adequate record, “the [Commissioner’s] decision denying benefits can be

reversed and benefits awarded if the decision is clearly erroneous, proof of disability is

overwhelming, or proof of disability is strong and evidence to the contrary is lacking.” Mowery v.

Heckler, 771 F.2d 966, 973 (6th Cir. 1985). Furthermore, a court can reverse the decision and

immediately award benefits if all essential factual issues have been resolved and the record

adequately establishes a claimant’s entitlement to benefits. Faucher v. Sec’y of Health & Human

Servs., 17 F.3d 171, 176 (6th Cir. 1994). The Court addresses Plaintiff’s assertions of error below.

   1. The Vocational Expert’s Testimony.

       The ALJ in this matter relied on testimony provided by a vocational expert during the

administrative hearing to support his ultimate RFC formulation, as is permitted. See Varley v. Sec’y

                                                 6

   Case 2:19-cv-00106 Document 20 Filed 10/09/20 Page 6 of 15 PageID #: 1809
of Health & Human Servs., 820 F.2d 777, 779 (6th Cir. 1987) (noting that “[s]ubstantial evidence

may be produced through reliance on the testimony of a vocational expert in response to a

hypothetical question” regarding a claimant’s ability to perform specific jobs). In constructing a

hypothetical question to be posed to the vocational expert, the ALJ “is required to incorporate only

those limitations accepted as credible by the finder of fact.” Bartyzel v. Comm’r of Soc. Sec., 74 F.

App’x 515, 524 (6th Cir. 2003) (quoting Casey v. Sec’y of Health & Human Servs., 987 F.2d 1230,

1235 (6th Cir. 1993)).

       Plaintiff argues that the ALJ committed reversible error by failing to ask the vocational

expert – who testified in response to multiple hypotheticals that Plaintiff would be able to perform

several jobs in the national economy despite his functional limitations (AR 54-57) – whether her

testimony conflicted with the DOT, which is a publication that “includes information about jobs

(classified by their exertional and skill requirements) that exist in the national economy.” 20 C.F.R.

§ 404.1569. Plaintiff bases his argument on Social Security Ruling (“SSR”) 00-4p, which imposes

an “affirmative responsibility” on the ALJ to ask the vocational expert whether her proffered

testimony is consistent with the information included in the DOT and to resolve any “apparent

conflicts.” 2000 WL 1898704, at *2, 4 (Dec. 4, 2000).2

       During the administrative hearing, the ALJ presented a hypothetical question to the

vocational expert that ultimately formed the basis of the assigned RFC:

       Here’s the first hypothetical. Light exertion, no more than occasional ramps and
       stairs. No ladders, ropes or scaffolding. No more than occasional balancing,
       stooping, kneeling and crouching and crawling. No more than frequent reaching
       overhead bilaterally. Avoid concentrated exposure to extreme cold, vibration and
       hazards. Simple and detailed tasks, no more than occasional contact with co-


       2
         Social Security Rulings “do not have the force and effect of law but are ‘binding on all
components of the Social Security Administration’ and represent ‘precedent final opinions and
orders and statements of policy and interpretations’ adopted by the Commissioner.” Ferguson v.
Comm’r of Soc. Sec., 628 F.3d 269, 272, n.1 (6th Cir. 2010) (quoting 20 C.F.R. § 402.35(b)(1)).
                                                  7

   Case 2:19-cv-00106 Document 20 Filed 10/09/20 Page 7 of 15 PageID #: 1810
       workers, supervisors and the public. Changes should be introduced gradually and
       infrequently.

(AR 54-55.) After confirming that such limitations would preclude Plaintiff’s performance of any

past relevant work, the vocational expert identified three jobs that Plaintiff would be able to

perform: (1) Inspector (DOT code 559.687-074), of which there are 130,000 jobs nationally;

(2) Garment Sorter (DOT code 222.687-014), of which there are 200,000 jobs nationally; and

(3) Assembler Small Products (DOT code 706.684-022), of which there are 224,000 jobs

nationally. (AR 54-55). Plaintiff now contends that the ALJ was not permitted to rely on such

testimony to support a finding of non-disability “[b]ecause the ALJ’s hypothetical included a

limitation that limited the number of jobs[.]” (DE 18 at 13.)

       Defendant argues that although the ALJ neglected to directly ask the vocational expert

whether any such conflict with the DOT existed, this “minimal error” does not warrant reversal of

the Commissioner’s decision. (DE 19 at 6.) The Court agrees. First, an ALJ’s technical violation

of SSR 00-4p does not automatically mandate reversal of the Commissioner’s decision. See Mejias

v. Comm’r of Soc. Sec., No. 3:07-CV-2813, 2009 WL 700998, at *4 (N.D. Ohio Mar. 16, 2009)

(“Even when an ALJ violates SSR 00-4p, however, courts do not find remand necessary if the

error was harmless.”). The pertinent issue is whether there was in fact an apparent inconsistency

between the vocational expert’s testimony and the DOT “such that the ALJ should have asked [the

vocational expert] to explain the conflict.” Green v. Comm’r of Soc. Sec., No. 3:15-CV-00910-

TBRCHL, 2017 WL 1160580, at *3-4 (W.D. Ky. Mar. 28, 2017).

       Here, Plaintiff has not identified any such conflict. Plaintiff instead asserts broadly that

“the light jobs would be reduced” if an individual were subject to the additional limitations

included in the hypothetical, namely those relating to exposure to extreme cold, vibration and

hazards, the ability to perform simple and detailed tasks, and the capacity for contact with other


                                                 8

  Case 2:19-cv-00106 Document 20 Filed 10/09/20 Page 8 of 15 PageID #: 1811
people. (DE 18 at 13.) Yet the vocational expert identified the three jobs – inspector garment sorter,

and assembler – without any reduction, specifically in response to a hypothetical that included

such limitations. (AR 54-55.) The vocational expert did indicate that the availability of such jobs

would be reduced by 50 percent if a “five-minute break every 60 minutes” were part of the

hypothetical individual’s restrictions (AR 56), but the ALJ ultimately found that Plaintiff was not

subject to such a limitation and therefore did not rely on such testimony. (AR 20.) Plaintiff has

“failed to identify any inconsistency between the [vocational expert’s] testimony and the DOT”

that would rise to the level of reversible error. Rooks v. Astrue, No. 1:07-CV-00139-J, 2008 WL

1901397, at *5 (W.D. Ky. Apr. 24, 2008).

       Additionally, the Court notes that Plaintiff’s counsel opted not to examine the vocational

expert during the administrative hearing regarding any of the jobs at issue, thereby waiving any

argument regarding the sufficiency of the ALJ’s technical compliance with SSR 00-4p. See Martin

v. Comm’r of Soc. Sec., 170 F. App’x 369, 374 (6th Cir. 2006) (“Because [the claimant] did not

bring the conflict to the attention of the ALJ, the ALJ did not need to explain how the conflict was

resolved.”). See also Green, 2017 WL 1160580, at *4 (“[The claimant] cannot now complain that

[the vocational expert’s] testimony conflicted with the job description in the [DOT] when he had

the opportunity to elicit testimony to that effect at the hearing and did not.”) (citing McClanahan

v. Comm’r of Soc. Sec., 474 F.3d 830, 837 (6th Cir. 2006)). The record shows that the ALJ

appropriately obtained testimony in response to hypothetical questions that accurately portrayed

the severity of Plaintiff’s condition and formulated a corresponding RFC based on such

information. Plaintiff identifies no actual error in this process. Therefore, to the extent that the ALJ

violated SSR 00-4p, the Court concludes that such error is harmless.




                                                   9

   Case 2:19-cv-00106 Document 20 Filed 10/09/20 Page 9 of 15 PageID #: 1812
   2. The ALJ’s Evaluation of Medical Opinions.

       The next assertion of error involves the ALJ’s decision to exercise his discretionary

authority to require Plaintiff to undergo two consultative examinations following the initial

administrative hearing. See 20 C.F.R. § 404.1520b(b)(2) (if the evidence in the administrative

record is insufficient, the Commissioner “may ask [the claimant] to undergo a consultative

examination at [the Commissioner’s] expense”). The ALJ’s stated justification for doing so was

that two of the opinions in the record provided by non-examining state agency physicians –

completed in June and of July 2016 (AR 98, 102-04) – were “confus[ing].” (AR 86-87.) Plaintiff

thereafter appeared for a mental examination performed by Alice Garland on April 5, 2018 and an

“all systems” examination performed by Dr. Terrence Leveck on April 6, 2018. (AR 1663, 1674.)

       Ms. Garland diagnosed Plaintiff with “recurrent moderate” major depressive disorder

(“MDD”), alcohol use disorder in remission per Plaintiff’s self-reporting, opioid use disorder in

remission per Plaintiff’s self-reporting, and sedative hypnotic anxiolytic dependence. (AR 1677.)

Significantly, Ms. Garland stated she was “not sure about [the] veracity of his self-report of alcohol

and drug use.” (AR 1674.) Regardless, based on her interview of Plaintiff and a review of multiple

mental health records, Ms. Garland opined that Plaintiff was moderately to markedly limited in

several areas of mental functioning, including his ability to carry out complex instructions, interact

appropriately with the public and coworkers, and respond appropriately to changes in a work

setting. (AR 1678-79.) In her accompanying medical source statement, Ms. Garland noted that

alcohol and drugs “may have been a factor” in causing these restrictions and reiterated that

Plaintiff’s statements regarding his use of substances “may not be reliable.” (AR 1679.) The ALJ

accorded “little weight” to this opinion based on his determination that Ms. Garland’s proffered




                                                 10

  Case 2:19-cv-00106 Document 20 Filed 10/09/20 Page 10 of 15 PageID #: 1813
mental limitations were unduly reliant on substance abuse, which, according to the ALJ, was in

remission. (AR 22-23.)

       Plaintiff presented to Dr. Leveck the following day. Dr. Leveck diagnosed Plaintiff with

cervical spine pain following a prior discectomy and fusion with “moderately decreased range of

motion,” lower back pain with “unremarkable” examination findings, and arthralgia of the right

knee. (AR 1665.) Dr. Leveck also listed diagnoses of bipolar disorder, attention deficit

hyperactivity disorder (“ADHD”), anxiety, and a history of drug and alcohol abuse. (AR 1665.)

Dr. Leveck opined that Plaintiff would be able to lift 20 pounds occasionally and 10 pounds

frequently, and that Plaintiff could sit, stand, and walk for eight hours per eight-hour workday,

with a five-minute break for every 60 minutes of standing and walking. (AR 1666.) The ALJ gave

“little weight” to this opinion based on the inconsistency between Dr. Leveck’s non-exertional

limitations and the frequently normal range of motion findings contained in the record. (AR 22.)

The ALJ also discounted the opinion due to Dr. Leveck’s claim that Plaintiff would never be able

to balance, which, according to the ALJ, would not be compatible with Dr. Leveck’s additional

finding that Plaintiff could walk for eight hours per workday. (AR 22.)3

       Plaintiff contends that the ALJ’s weight allocation with respect to these two consultative

examination reports is not supported by substantial evidence. Plaintiff faults the ALJ for relying

instead on the opinions of non-examining state agency physicians because they were issued prior

to January of 2017, which, according to Plaintiff, fails to account for the “extensive” treatment he

received after January of 2017. (DE 18 at 16.) Plaintiff also points to treatment he received prior

to 2017 from Dr. Gregory Lanford (AR 1277-83), nurse practitioner Japheth Harding (AR 861-



       3
         The ALJ erroneously described the report as finding that Plaintiff could walk for six hours
per day (AR 22), when Dr. Leveck in fact concluded that Plaintiff could walk for all eight hours
of a workday. (AR 1668.)
                                                11

  Case 2:19-cv-00106 Document 20 Filed 10/09/20 Page 11 of 15 PageID #: 1814
72), and Dr. Brian Fuller (AR 1523-42), as evidence that was not available to the non-examining

state agency physicians. (DE 18 at 15.)

       Plaintiff’s general suggestion that it was improper for the ALJ to accord greater weight to

opinions authored by physicians without access to the entire administrative record is inconsistent

with Sixth Circuit precedent. See Helm v. Comm’r of Soc. Sec. Admin., 405 F. App’x 997, 1002

(6th Cir. 2011) (“There is no categorical requirement that the non-treating source’s opinion be

based on a complete or more detailed and comprehensive case record. The opinions need only be

supported by evidence in the case record.”) (internal citation and quotations omitted). It is true that

the existence of ongoing treatment notes following the issuance of opinions from non-examining

state physicians warrants “some indication that the ALJ at least considered these facts before

giving greater weight to an opinion that is not based on a review of a complete case record.”

Blakley, 581 F.3d at 409. However, the relevant issue in such a case – and indeed, in every Social

Security appeal – is whether the ALJ’s weight assignments are supported by substantial evidence.

See Robinson v. Comm’r of Soc. Sec., No. 5:14-cv-291, 2015 WL 1119751, at *11 (N.D. Ohio

Mar. 11, 2015) (“An ALJ’s unsupported rejection of a treating source and reliance on non-

examining sources without full access to the record appeared to be the ‘overriding danger’ that

existed in Blakley, is not similarly present here.”) (internal citation omitted).

       With this in mind, the Court finds that substantial evidence supports the ALJ’s findings.

First, the ALJ clearly considered the treatment that took place after January of 2017, as his opinion

included explicit references to physical examination findings from February and June of 2017

(AR 18, 1329, 1644-46) and mental examination findings from January, June, and July of 2017.

(AR 19, 21, 22, 899, 907, 1550, 1553, 1566, 1569.) The ALJ specifically highlighted conservative

treatment recommendations from Dr. William Shell in February 2017 (AR 1329) (“I do not feel



                                                  12

  Case 2:19-cv-00106 Document 20 Filed 10/09/20 Page 12 of 15 PageID #: 1815
that we need[] to do anything beyond just some strengthening exercises”), which itself bolsters the

ALJ’s ultimate conclusion that Plaintiff is not disabled. See Branson v. Comm’r of Soc. Sec., 539

F. App’x 675, 678 (6th Cir. 2013) (holding that a treating provider’s “conservative treatment

approach suggests the absence of a disabling condition”). The ALJ also cited specific findings

from Plaintiff’s treatment with Dr. Lanford and Dr. Fuller (AR 21-22). The ALJ therefore provided

a comprehensive synopsis of the treatment that took place both before and after the state agency

opinions were issued, which extinguishes the possibility of any inconsistency with the Blakley

decision. See Kitchen v. Colvin, No. 3:16-cv-0020, 2017 WL 395087, at *9 (M.D. Tenn. Jan. 30,

2017), report and recommendation adopted sub nom. Kitchen v. Berryhill, 2017 WL 1018432

(M.D. Tenn. Mar. 16, 2017) (“The ALJ … provided a thorough summary of the medical records

pre-dating and post-dating the state agency providers’ opinions. Thus, the ALJ’s reliance on the

state agency examiners’ opinions does not run afoul of Blakley.”).

       Notably, Plaintiff does not actually assert that any of the treatment following January 2017

substantiates implementation of a more restrictive RFC than was assigned by the ALJ. Nor does

the record support such a finding given that the very medical notes Plaintiff relies on as part of his

argument show the following: “well managed” knee pain on December 6, 2016 (AR 861), x-rays

demonstrating the absence of any abnormalities in Plaintiff’s right knee on February 20, 2017

(AR 1300), physical examination findings showing a normal range of motion in all extremities and

no problems with gait or station on June 7, 2017 (AR 1478), and a recommendation from an

orthopedist that Plaintiff “just [perform] some strengthening exercises.” (AR 1329.) Plaintiff has

failed to identify any evidence that the ALJ overestimated the extent of his physical functionality.

       Plaintiff’s argument regarding his mental treatment fares no better. Despite Plaintiff’s

claim of “extensive, consistent psychological treatment after January of 2017” (DE 18 at 16), the



                                                 13

  Case 2:19-cv-00106 Document 20 Filed 10/09/20 Page 13 of 15 PageID #: 1816
record instead reflects intermittent treatment accompanied by a host of cancelled appointments and

failures to appear. (AR 1575-84, 1601-02, 1614-15, 1687-94, 1704-06.) While the absence of

regular care with a mental health provider is not necessarily proof of a non-disabling condition,

Blankenship v. Bowen, 874 F.2d 1116, 1124 (6th Cir. 1989), it certainly undermines Plaintiff’s

current suggestion that Ms. Garland’s opinion should have been more highly regarded based solely

on its correlation with “consistent” findings during his post-January 2017 treatment.

       Moreover, Plaintiff’s argument that Ms. Garland’s opinion is “consistent with …

Mr. Lynn’s testimony” (DE 18 at 16) is simply inaccurate. In contrast to Plaintiff’s statement at

the administrative hearing that he had not used alcohol or drugs since July of 2017 (AR 68),

Ms. Garland’s report – dated April 5, 2018 – questioned the reliability of Plaintiff’s claim that he

no longer used any substances four different times. (AR 1674, 1676, 1679.) She opined that

Plaintiff’s ability to handle his own finances in the event of a disability award “would be dependent

on his use of drugs and alcohol.” (AR 1676.) And when prompted to identify whether “alcohol

and/or substance abuse … contribute to any of the claimant’s limitations,” she specifically

responded by noting his “history of abuse” before again questioning the veracity of his claims of

sobriety. (AR 1679.) Indeed, Plaintiff’s substance abuse is the only specific “factor” Ms. Garland

identifies in support of any of her proffered limitations. (AR 1679.) Instead of accepting this

explanation, the ALJ credited Plaintiff’s testimony that he had abstained from any substance use

since July of 2017, a finding that is virtually “unchallengeable” at this level of review. Hernandez

v. Comm’r of Soc. Sec., 644 F. App’x 468, 476 (6th Cir. 2016). Plaintiff identifies no medical

records to rebut this conclusion or otherwise refute the ALJ’s evaluation of Ms. Garland’s opinion.

       The opinion of a one-time examining provider is “not entitled to any special deference.”

Peterson v. Comm’r of Soc. Sec., 552 F. App’x 533, 539 (6th Cir. 2014). This is especially



                                                 14

  Case 2:19-cv-00106 Document 20 Filed 10/09/20 Page 14 of 15 PageID #: 1817
problematic for Plaintiff’s claim considering the absence of an opinion from a treating physician

in the administrative record. It was therefore entirely appropriate for the ALJ to rely on the reports

of the state agency physicians, and Plaintiff does not meaningfully argue that these opinions lack

support in the record. Because the Court finds that substantial evidence supports the ALJ’s decision

to discount the opinions provided by Dr. Leveck and Ms. Garland, this assertion of error is rejected.



                                    V. RECOMMENDATION

       For the above stated reasons, it is respectfully RECOMMENDED that Plaintiff’s motion

for judgment on the administrative record (DE 17) be DENIED and the Commissioner’s decision

be affirmed.

        ANY OBJECTIONS to this Report and Recommendation must be filed within fourteen

(14) days of service of this Report and Recommendation and must state with particularity the

specific portions of this Report and Recommendation to which objection is made. See Fed. R. Civ.

P. 72(b)(2); Local Rule 72.02(a). Failure to file specific written objections within the specified

time can be deemed to be a waiver of the right to appeal the District Court’s order. See Thomas v.

Arn, 474 U.S. 140 (1985); Cowherd v. Milton, 380 F.3d 909, 912 (6th Cir. 2004) (en banc). Any

responses to objections to this Report and Recommendation must be filed within fourteen (14)

days of the filing of the objections. See Fed. R. Civ. P. 72(b)(2); Local Rule 72.02(b).

                                                      Respectfully submitted,



                                                      ____________________________________
                                                      BARBARA D. HOLMES
                                                      United States Magistrate Judge




                                                 15

  Case 2:19-cv-00106 Document 20 Filed 10/09/20 Page 15 of 15 PageID #: 1818
